Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered January 30, 2008, after a jury trial, awarding damages for personal injuries and bringing up for review, inter alia, the denial of defendants’ motion at the close of evidence for judgment as a matter of law, unanimously reversed, on the law, without costs, defendants’ motion granted, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff failed to make out a prima facie case of serious injury under either a quantitative or qualitative analysis (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350-351 [2002]). Plaintiffs *433testimony indicated that he suffered relatively minor restrictions, such as a limited ability to play pool and lift heavy objects, which is insufficient to establish serious injury absent an objective showing of restrictions (see Toure at 350-351; Gaddy v Eyler, 79 NY2d 955 [1992]; Scheer v Koubek, 70 NY2d 678 [1987]). Concur—Mazzarelli, J.P., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.